PELL, Senior Circuit Judge,
dissenting.
Magistrate Olga Jurco gave what I regard to be a carefully reasoned analysis of the request for attorneys fees of $46,664.45 in a case which in reality never advanced much farther on the litigation road than working out the terms of a settlement of a class action and on the basis of that analysis reduced the fees to $20,504.15. Regretfully, the district court, in my opinion, failed to look as carefully or as realistically at what I regard to be a substantially unwarranted request for fees and granted the fees to the exact penny sought. Accordingly, I respectfully dissent.
The problems presented by the legislative upsetting of the American rule on attorney’s fees in suits against the government are the subject of concern and continuing study. See, e.g., At Issue, Time for a Cap on “Reasonable” Court-Awarded Attorney’s Fees?, 70 ABA Journal 16, Oct. 1984. One argument centers on whether suits of the type here involved would not otherwise be brought, the desire to do so being chilled by the lack of the attorney’s fees. Yet organizations such as the Legal Assistance Foundation of Chicago traditionally have been in the forefront of instituting such litigation when fees were not recoverable. With the legislative recognition that payment of fees is in order, the pro bono aspects seem to have succumbed to crass commercialism.
At the very least, because of the concern expressed by legitimate authorities that the award of fees is burgeoning beyond a reasonable status, a more careful and realistic analysis should be given to the requests than that which occurred in the district court. I can scarcely fault, the district court here in that it was following what seems to be a somewhat general judicial view that the fees should not be granted with a miserly attitude; nevertheless, it does appear to me that the court was overly impressed with the large amount of recovery. That did not make the issues more complex or the duplicative efforts more justifiable; the large amount was simply a result of a very large class. The district court, it appears to me, in view of the explicit analysis of the magistrate, should have by an evidentiary hearing found out *635whether the time and amounts claimed were indeed justified.
I think the weakest link in the magistrate’s finding was that of vagueness of documentation. Even here, though, no effort was made to ascertain whether the ambiguous entries pertained to legal work of a necessary nature to advance the litigation further. Inquiry was indicated.
The two main points of disagreement I have with the result reached by the majority was the conclusion that there was not obvious overkill by a greater number of lawyers duplicating work than was reasonably needed (though the district court without explanation said it was not overkill) and with the fact that non-court work was billed out at the same rate as in-court work. The Criminal Justice Act has always differentiated between them and it is difficult to believe that Congress intended a greater largesse when the right hand was invading the fisc than when the left hand was. It is time, notwithstanding judicial utterances to the contrary, that this differentiation should be squarely recognized. The working out of the details of the consent decree, apparently a result that was recognized almost from the beginning as where the litigation could end, in my opinion, simply did not call for the duplicative effort.